Citation Nr: 0940683	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-10 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
eczemoid dermatitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1942 to October 
1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Hartford Regional Office 
(RO) in Newington, Connecticut, which denied a compensable 
evaluation for eczemoid dermatitis, continued a 10 percent 
evaluation for hearing loss, continued a 10 percent evaluation 
for tinnitus and denied service connection for sinusitis, 
nasopharyngitis, and Dengue fever.  The RO also found no new 
and material evidence was submitted for claims for service 
connection for adenoids, chronic bronchitis, and allergic 
rhinitis.  When this case was previously before the Board in 
June 2008, it was decided in part and remanded in part.  It is 
now before the Board for further appellate action.

The Board notes that the issue of entitlement to service 
connection for sinusitis and an increased evaluation for 
eczemoid dermatitis were remanded in the June 2008 Board 
decision.  Since that time, the issue of entitlement to service 
connection for sinusitis was granted in a January 2009 RO 
decision and assigned a 30 percent rating.  Since this issue 
was resolved in full, it is not before the Board at this time.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

There is no evidence of eczema with at least 5 percent, but 
less than 20 percent of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected; or 
intermittent systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.   


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for the 
service-connected eczema have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 4.1, 4.7, 4.118 including Diagnostic Code 7806 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Pursuant to the VCAA, upon receipt of complete or substantially 
complete application for benefits, and prior to an initial 
unfavorable decision, VA must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

The Court has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.   Dingess/Hartman v. Nicholson, 19 Vet 
App 473 (2006).  

The Veteran has established his status as a veteran.  He 
received notice as to the notice elements outlined in Pelegrini 
and the second and third elements outlined in Dingess, via a 
letter mailed in May 2006.  He also received VCAA notice on the 
fourth or fifth Dingess elements at that time.  

In developing his claim, VA obtained the Veteran's service 
treatment records (STRs), and VA treatment records.  In 
addition, a VA examination was provided in September 2008.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no 
reported evidence that has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  Conway 
v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, 
the Board will address the merits of the claim.

II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been established, 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although a 
rating specialist is directed to review the recorded history of 
a disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 
(1994); 38 C.F.R. § 4.2.  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  The relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  See 
generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.

III.  Analysis

The RO granted service connection for eczema in an October 1946 
rating decision. A 10 percent rating was assigned for periods 
before October 13, 1948, but a noncompensable rating was 
assigned effective October 13, 1948.   In February 2006, the 
Veteran claimed that his skin problem was getting worse.  The 
RO assigned a noncompensable (zero percent) evaluation under 38 
C.F.R. § 4.118, Diagnostic Code 7806.  

Under 38 U.S.C.A. § 4.118, Diagnostic Code 7806, effective from 
August 30, 2002, a zero percent evaluation contemplates less 
than 5 percent of the entire body or less than 5 percent of 
exposed areas affected, and no more than topical therapy 
required during the past 12-month period.

A 10 percent evaluation is warranted for cases with at least 
five percent, but less than 20 percent of the entire body, or 
at least 5 percent, but less than 20 percent, of exposed areas 
affected; or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for a 
total duration of less than six weeks during the past 12-month 
period.

A 30 percent evaluation is assigned in cases of 20 to 40 
percent of the entire body or 20 to 40 percent of exposed areas 
affected; or systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.

A 60 percent evaluation is warranted in cases of more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected; or constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period.
The claims file shows that the Veteran was treated for basal 
cell carcinoma in January 2006.  In April 2006, the Veteran was 
also treated for basal cell carcinoma and radial growth phase 
on the back of his hands.

In June 2006, the Veteran did not attend a VA examination, but 
the examiner provided an opinion after reviewing the Veteran's 
medical records.  The examiner stated that the VA records 
showed treatment for left nasal ala basal cell carcinoma, 
actinic keratosis of the back and actinic keratoses of the back 
of hands.  There was no evidence showing treatment for 
eczematoid dermatitis.   

In September 2008, the Veteran was afforded a VA examination.  
The examiner reviewed the Veteran's claims file and the VA 
treatment records.  The examiner noted that the Veteran had 
eczemoid dermatitis all over his body in 1944 which cleared up.  
He had persistent eczemoid dermatitis on the back of his hands 
in 1948.  The Veteran reported that the skin problems on his 
hand are constant and that he uses Vitamin E hand cream and 
soap.  He used no medication.  The examiner noted that the 
Veteran does not currently use corticosteroid or other 
immunosuppressive drug, and there is no evidence of it in the 
record.  No intensive light therapy, UVB, PUVA, or electron 
beam therapy is used.  There has been no treatment.  The 
Veteran reported pruritus all the time with bil dosam of the 
hands.  Scabs were noted on the right hand.  There was no 
history of malignant neoplasm of the hands and no benign 
neoplasms of skin.  The examiner noted that the Veteran's 
symptoms are persistent but not debilitating.  The hand cream 
soothes the hands but will not heal them.  The examiner noted 
that the Veteran was treated with actinic keratoses and xerosis 
in August 2001.  

Upon examination, the Veteran's skin was warm, dry, good color 
and turgor.  No acanthosis nigricans, onychomycosis, or rash.  
The examiner noted actinic keratosis lesions scattered on the 
dorsum of the hand for a total of one percent exposed area and 
a total of one percent of the entire body.  There was no 
scarring, disfigurement, acnes, chloracne, scarring alopecia, 
alopecia areata, or hyperhidrosis.  The examiner stated that 
the Veteran has been followed by Dermatology Service for left 
nasal ala basal cell carcinoma, actinic keratosis of the back, 
and actinic keratoses of the back of hands.  The examiner 
further stated that the Veteran is not being treated for 
eczematoid dermatitis.

There is no evidence of eczema with at least 5 percent, but 
less than 20 percent of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected; or 
intermittent systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  There is also 
no indication that a higher rating would be warranted any other 
diagnostic code.  Rather, the evidence reflects that throughout 
the appeal period, the Veteran has been treated with other skin 
disabilities that are unrelated to eczemoid dermatitis.   

Consequently, throughout the appeal period, there is no basis 
for an increased (compensable) evaluation for eczemoid 
dermatitis, and this claim must be denied.  

IV.  Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized 
to approve an extraschedular evaluation if the case "presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2009).  The question of an extraschedular rating 
is a component of a claim for an increased rating.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may 
not assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008)

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, 
then the claimant's disability picture is contemplated by the 
rating schedule, the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  In the 
second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  When 
the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step--a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an extraschedular 
rating.  Id.

In this case, the Veteran's disability is rated under a 
diagnostic code that evaluates the severity of dermatitis and 
eczema.  This Diagnostic Code essentially takes into account 
symptoms related to eczemoid dermatitis.  As such, the schedule 
is adequate to evaluate the disability, and referral for 
consideration of an extraschedular rating is not warranted.  
Since the schedular evaluation contemplates the claimant's 
level of disability and symptomatology, the Board does not need 
to determine whether an exceptional disability picture exhibits 
other related factors such as those provided by the regulation 
as "governing norms."  Despite this, the Board notes that there 
has been no evidence of frequent hospitalizations or 
unemployability due to his disability.  

The Board has considered whether there is any other basis for 
granting an increased rating other than those discussed above, 
but has found none.  In particular, the Board has considered 
the benefit-of-the-doubt doctrine, but has determined that it 
is not applicable to this claim because the preponderance of 
the evidence is against the claims.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 4.7, 4.21.


ORDER

An increased (compensable) evaluation for the service-connected 
eczemoid dermatitis is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


